                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


BENJAMIN W. FAWLEY,

              Petitioner,

v.                                                      No. CV 18-943 MV/CG


DAVID JABLONSKI, SECRETARY, N.M.C.D.,
et al.,

              Respondents.


                            ORDER TO CURE DEFICIENCY

       THIS MATTER is before the Court on Petitioner’s habeas corpus petition, (Doc

1), filed October 10, 2018. The Court determines that Petitioner’s submission is deficient

because Petitioner has not paid the $5 filing fee or filed an Application to Proceed in

District Court Without Prepaying Fees or Costs. Petitioner must cure this deficiency by

November 14, 2018, by either paying the full $5 filing fee or submitting an Application

to Proceed in District Court Without Prepaying Fees or Costs with a certified copy of

Petitioner’s inmate account statement for the 6-month period immediately preceding this

filing. See 28 U.S.C. § 1915(a)(2). Failure to cure the designated deficiency by

November 14, 2018, may result in dismissal of this action without further notice.

       IT IS THEREFORE ORDERED that, by November 14, 2018, Petitioner either

pay the full $5 filing fee or submit an Application to Proceed in District Court Without

Prepaying Fees or Costs that includes a certified copy of Petitioner’s inmate account

statement for the 6-month period immediately preceding this filing.
      IT IS FURTHER ORDERED that the Clerk is directed to mail Petitioner a copy of

this order and 2 copies of an Application to Proceed in District Court Without Prepaying

Fees or Costs with instructions.




                                   ________________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                           2
                                             
